Citation Nr: 0937410	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
October 1992.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which denied the Veteran's 
claim for service connection for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This includes a duty to assist the Veteran 
in obtaining records in the custody of federal government 
agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 
(2000).

In this case, the Veteran has indicated, and there is 
evidence in the claims folder to show, that he has received 
Social Security Disability Insurance benefits from the Social 
Security Administration ("SSA").  See VA Form 526, March 
2006 and SSA printout information.  However, the records 
regarding the award of these benefits have not been 
associated with the claims folder and there is no indication 
that any attempts has been made to obtain these records.  As 
such, the Board finds that a remand is necessary to request 
the records.  See 38 C.F.R. § 3.159(c)(2); Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA to obtain a complete copy 
of the Veteran's records concerning his 
benefits, including all medical records.  
If no records are available, this fact 
should be clearly documented in the claims 
file.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




